Citation Nr: 1823865	
Decision Date: 04/20/18    Archive Date: 04/26/18

DOCKET NO.  14-30 849	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel







INTRODUCTION

The Veteran had active service from October 1972 to January 1975.  
	
This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2013 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO), in St. Louis, Missouri.

This matter was previously before the Board in September 2015 at which time it was remanded for additional development.  It is now returned to the Board. 

The Board notes that the issues on appeal had previously included entitlement to an effective date earlier than January 30, 2012 for the award of service connection for thoracolumbar osteoarthritis and L5/S1 degenerative disc disease and whether the reduction of the disability rating for thoracolumbar osteoarthritis and L5/S1 degenerative disc disease from 20 percent to 10 percent effective July 1, 2015, was proper.  However, in correspondence received in June 2016, the Veteran withdrew his appeal as to these issues, thus, they were not certified to the Board.

The Veteran's claims file has been converted into a paperless claims file via the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  All records in such files have been considered by the Board in adjudicating this matter.  


FINDING OF FACT

The Veteran's tinnitus did not manifest until many years following his period of active service, and is not shown to be otherwise related to service.



CONCLUSION OF LAW

The criteria for the establishment of service connection for tinnitus have not been met.  38 U.S.C. §§ 1110, 5103, 5107 (2012); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C. §§ 5100, 5102-5103A, 5106, 5107, 5126 (2012), 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2017), requires VA to assist a claimant at the time that he or she files a claim for benefits.  As part of this assistance, VA is required to notify claimants of what they must do to substantiate their claims.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that the claimant is to provide; and (3) that VA will attempt to obtain.  See Beverly v. Nicholson, 19 Vet. App. 394, 403 (2005).
 In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.

By letters dated in March 2012, December 2012, and January 2013 the Veteran was notified of the evidence not of record that was necessary to substantiate his claim.  He was told what information that he needed to provide, and what information and evidence that VA would attempt to obtain.  He was also provided with the requisite notice with respect to the Dingess requirements.  Under these circumstances, the Board finds that the notification requirements of the VCAA have been satisfied.
Next, the VCAA requires that VA make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim.  The Veteran's relevant service, VA, and private medical treatment records have been obtained.  There is no indication of any additional, relevant records that the RO failed to obtain.  The Veteran has been medically evaluated.  In sum, the Board finds that the duty to assist and duty to notify provisions of the VCAA have been fulfilled and no further action is necessary under the mandates of the VCAA. 

Service Connection

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated during service.  38 U.S.C. § 1110 (2012); 38 C.F.R. §§ 3.303, 3.304 (2017).

In order to prevail on the issue of service connection for any particular disability, there must be evidence of a current disability; evidence of in-service occurrence or aggravation of a disease or injury; and medical evidence, or in certain circumstances, lay evidence, of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

Service connection for certain chronic diseases, such as certain organic diseases of the nervous system, may also be established based upon a legal "presumption" by showing that it manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C. § 1112 (2012); 38 C.F.R. §§ 3.307, 3.309 (2017).  The option of establishing service connection through a demonstration of continuity of symptomatology rather than through a finding of nexus is specifically limited to the chronic disabilities listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (rejecting the argument that continuity of symptomatology in § 3.303(b) has any role other than to afford an alternative route to service connection for specific chronic diseases).  In addition, service connection may be granted for any disease diagnosed after service when all the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2017).

The Veteran seeks to establish service connection for tinnitus.  He contends that his current tinnitus disability results from exposure to acoustic trauma during his period of active service.  His Report Of Separation From Active Duty (DD-214) shows that his military occupational specialty was as a general clerk.  However, he reports that he also served as loader on 5-inch gun mounts.  He further alleges that he has manifested tinnitus ever since his exposure to acoustic trauma in service.

The Veteran's service treatment records are silent as to any reports of or treatment for tinnitus during his period of active service.

Following service, VA outpatient treatment records dated in April 2011 show that the Veteran reported the onset of tinnitus in the 1980's following an altercation with police.

A VA examination report dated in January 2013 shows that the Veteran reported a history of noise exposure in service in 1975 from Naval gunfire.  He denied any significant post-service noise exposure.  The examiner concluded that a medical opinion regarding the etiology of the Veteran's tinnitus could not be provided without resorting to speculation.  

A VA examination report dated in August 2015 shows that the same VA examiner that conducted the January 2013 VA examination report concluded that the Veteran's tinnitus was less likely as not caused by in-service noise exposure.  In providing this opinion, the examiner indicated that there was no evidence of acoustic trauma in service.  The examiner added that the VA medical records contained an entry in April 2011 that indicated the Veteran had said his tinnitus began in the 1980's following an altercation with police.  

A VA mental disorders examination report dated in September 2015 shows that the Veteran reported that after leaving prison (where he had been incarcerated in the late 1980's), he purchased a truck and hauled trash.  When this business was no longer viable, he moved in with his mother and took care of her.  He stated that during this period of time, he began having physical health problems, including, in pertinent part, tinnitus.

A VA examination report dated in March 2016 shows that the Veteran reported an onset of tinnitus in 1973 to 1974, while in service around guns.  He added that it had been constant since that time, describing the tinnitus as a refrigerator noise.  The examiner opined that the tinnitus was less likely than not a symptom associated with his hearing loss.  The examiner explained that although hearing loss and tinnitus were commonly present together, they were not necessarily mutually occurring and had varying causes to include certain medications, stress, anxiety, nicotine, sodium, excessive caffeine, etc., adding that hearing loss does not cause tinnitus or vice versa.

The VA examiner also concluded that the tinnitus was less likely than not caused by or a result of in-service noise exposure.  The examiner explained that prior medical records had shown that the Veteran reported the onset of tinnitus in the 1980's, after an altercation with police.  This would indicate a delayed onset.  He was currently reporting onset of 1973-1974, however, there were no reports of tinnitus in the service treatment records.  The examiner indicated that due to the variability of statements between the interviews, it leaves some doubt as to the credibility of the Veteran's testimony.  The examiner also indicated that noise induced tinnitus would have occurred at the time of exposure and not years later.

Having carefully considered the evidence of record, the Board finds that the preponderance of the evidence demonstrates that the Veteran's asserted tinnitus is not manifested as a result of his period of active service.  

In this regard, the Board finds that the foregoing VA examination reports are considered probative as they were definitive, based upon a complete review of the Veteran's entire claims file, and supported by detailed rationale.  The Veteran has not provided any competent medical evidence to rebut the opinions against the claim or otherwise diminish their probative weight.

To the extent that the Veteran argues that his reported tinnitus is related to acoustic trauma in service, the Board finds that the etiology cannot be determined by the Veteran since he has not demonstrated expertise in medical matters and, therefore, is not competent to render a medical etiology of his tinnitus.  Even if he could provide a competent opinion as to etiology in this instance, the Board finds that the reasoned opinions of the medical professionals are more probative than the lay assertions.  The VA examiner has medical education, training, and expertise that the Veteran is not shown to have.

Additionally, to the extent that the Veteran has asserted that he has had ongoing symptoms of tinnitus ever since service, such statements are not credible as he has provided a number of inconsistent statements since his separation from service.  In this regard, in April 2011, he reported the onset of tinnitus in the 1980's following an altercation with police.  In September 2015, he reported the onset of tinnitus during a period in the 1980's when he had moved in with his mother.  In statements in support of this claim for benefits, he reported the onset of tinnitus in service.  In addition to evaluating competency, the Board has a duty to assess the credibility of the evidence of record.  Smith v. Derwinski, 1 Vet. App. 235, 237-38 (1991); Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal consistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).  As a result, the Board finds that the Veteran's lay statements concerning  the onset of his asserted tinnitus to be not credible.

Given the medical evidence against the claim, for the Board to conclude that the Veteran's tinnitus was incurred during service would be speculation, and the law provides that service connection may not be based on a resort to speculation or remote possibility.  38 C.F.R. § 3.102 (2017); Obert v. Brown, 5 Vet. App. 30, 33 (1993).

For the foregoing reasons, the Board finds that service connection for tinnitus is not warranted.  In arriving at the decision to deny this claim, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against this claim, that doctrine is not applicable. See 38 U.S.C. § 5107 (b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Service connection for tinnitus is denied.




____________________________________________
B. T. KNOPE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


